
	
		I
		112th CONGRESS
		1st Session
		H. R. 2269
		IN THE HOUSE OF REPRESENTATIVES
		
			June 22, 2011
			Ms. Eddie Bernice Johnson of
			 Texas (for herself, Mr.
			 Pascrell, Mr. King of New
			 York, Mr. Reichert,
			 Mr. Hoyer,
			 Mr. LaTourette,
			 Mr. Andrews,
			 Mr. Critz,
			 Mr. Wu, Mr. Luján, Mr.
			 Lipinski, Mr. Clarke of
			 Michigan, Mr. Sarbanes,
			 Mr. Michaud, and
			 Mr. Grimm) introduced the following
			 bill; which was referred to the Committee
			 on Science, Space, and Technology, and in addition to the
			 Committee on Homeland
			 Security, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend sections 33 and 34 of the Federal Fire
		  Prevention and Control Act of 1974, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Fire Grants Reauthorization Act of
			 2011.
		2.Assistance to
			 Firefighters Grant Program Reauthorization
			(a)In
			 generalSection 33 of the
			 Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2229) is amended to
			 read as follows:
				
					33.Firefighter
				Assistance
						(a)Assistance
				Program
							(1)AuthorityIn
				accordance with this section, the Director may—
								(A)make grants on a
				competitive basis directly to fire departments of a State, in consultation with
				the chief executive of the State, for the purpose of protecting the health and
				safety of the public and firefighting personnel throughout the Nation against
				fire and fire-related hazards;
								(B)make grants on a competitive basis directly
				to State fire training academies, in consultation with the chief executive of
				the State, in accordance with paragraph (11)(C);
								(C)provide assistance for fire prevention and
				firefighter safety research and development programs and fire prevention or
				fire safety programs and activities in accordance with paragraph (4);
				and
								(D)provide assistance for volunteer, non-fire
				service EMS and rescue organizations for the purpose of paragraph
				(3)(F).
								(2)Administrative
				assistanceThe Director shall establish specific criteria for the
				selection of recipients of assistance under this section and shall provide
				grant-writing assistance to applicants.
							(3)Use of fire
				department grant fundsThe Director may make a grant under
				paragraph (1)(A) only if the applicant for the grant agrees to use the grant
				funds for one or more of the following purposes:
								(A)To hire additional
				firefighting personnel.
								(B)To train
				firefighting personnel in firefighting, emergency medical services and other
				emergency response (including response to a terrorism incident or use of a
				weapon of mass destruction), arson prevention and detection, maritime
				firefighting, or the handling of hazardous materials or to train firefighting
				personnel to provide any of the training described in this subparagraph.
								(C)To fund the
				creation of rapid intervention teams to protect firefighting personnel at the
				scenes of fires and other emergencies.
								(D)To certify fire and building inspectors
				employed by a fire department or serving as a volunteer building inspector with
				a fire department.
								(E)To establish wellness and fitness programs
				for firefighting personnel to ensure that the firefighting personnel can carry
				out their duties, including programs dedicated to raising awareness of, and
				prevention of, job-related mental health issues.
								(F)To fund emergency
				medical services provided by fire departments and volunteer, non-fire service
				EMS and rescue organizations.
								(G)To acquire
				additional firefighting vehicles, including fire trucks.
								(H)To acquire
				additional firefighting equipment, including equipment for communications,
				monitoring, and response to a terrorism incident or use of a weapon of mass
				destruction.
								(I)To acquire
				personal protective equipment required for firefighting personnel by the
				Occupational Safety and Health Administration and other personal protective
				equipment for firefighting personnel, including protective equipment to respond
				to a terrorism incident or the use of a weapon of mass destruction.
								(J)To modify fire
				stations, fire training facilities, and other facilities to protect the health
				and safety of firefighting personnel.
								(K)To enforce fire
				codes and standards.
								(L)To fund fire
				prevention programs.
								(M)To educate the
				public about arson prevention and detection.
								(N)To provide
				incentives for the recruitment and retention of volunteer firefighting
				personnel for volunteer firefighting departments and other firefighting
				departments that utilize volunteers.
								(4)Fire prevention
				and firefighter safety research and development programs
								(A)In
				generalFor each fiscal year, the Director shall use not less
				than 10 percent of the funds made available under subsection (e)—
									(i)to
				make grants to fire departments for the purpose described in paragraph
				(3)(L);
									(ii)to make grants to, or enter into contracts
				or cooperative agreements with, national, State, local, or community
				organizations that are not fire departments but—
										(I)that are recognized for their experience
				and expertise with respect to fire prevention or fire safety programs and
				activities and that partner with fire departments, for the purpose of carrying
				out such programs and activities;
										(II)engage in fire and life safety related
				activities as a primary purpose or function, for the purpose of carrying out
				fire prevention or fire safety programs and activities; or
										(III)that are recognized for their experience
				and expertise with respect to firefighter research and development programs,
				for the purpose of carrying out research on fire prevention or fire safety
				programs and activities or to improve firefighter health and life safety;
				and
										(iii)if the Director
				determines that it is necessary, to make grants or enter into contracts in
				accordance with subsection (c).
									(B)PriorityIn
				selecting organizations described in subparagraph (A)(ii) to receive assistance
				under this paragraph, the Director shall give priority to organizations that
				focus on prevention of injuries to high-risk groups from fire, as well as
				research programs that demonstrate the potential to improve firefighter
				safety.
								(C)Grant
				limitationA grant under this
				paragraph shall not exceed $1,500,000 for a fiscal year.
								(D)LimitationNone of the funds made available under this
				paragraph may be provided to the Association of Community Organizations for
				Reform Now (ACORN) or any of its affiliates, subsidiaries, or allied
				organizations.
								(5)ApplicationThe
				Director may provide assistance to a fire department or organization (including
				a State fire training academy) under this subsection only if the fire
				department or organization seeking the assistance submits to the Director an
				application that meets the following requirements:
								(A)FormThe
				application shall be in such form as the Director may require.
								(B)InformationThe
				application shall include the following information:
									(i)Information that
				demonstrates the financial need of the applicant for the assistance for which
				applied.
									(ii)An analysis of
				the costs and benefits, with respect to public safety, of the use of the
				assistance.
									(iii)An agreement to
				provide information to the national fire incident reporting system for the
				period covered by the assistance.
									(iv)A
				list of other sources of Federal funding received by the applicant.
									(v)Any other
				information that the Director may require.
									(C)Unnecessary
				duplicationThe Director, in coordination with the Secretary of
				Homeland Security, shall use the list provided under subparagraph (B)(iv) to
				prevent the unnecessary duplication of grant funds.
								(6)Matching
				requirement
								(A)In
				generalSubject to subparagraphs (B) and (C) and paragraph (8),
				the Director may provide assistance under this subsection only if the applicant
				for such assistance agrees to match 10 percent of such assistance for any
				fiscal year with an equal amount of non-Federal funds.
								(B)Requirement for
				small community organizationsIn the case of an applicant whose
				personnel serve jurisdictions of 20,000 or fewer residents, the percent applied
				under the matching requirement of subparagraph (A) shall be 5 percent.
								(C)Fire prevention
				and firefighter safety grants exceptionThere shall be no
				matching requirement for a grant described in paragraph (4).
								(7)Maintenance of
				expendituresSubject to paragraph (8), the Director may provide
				assistance under this subsection only if the applicant for the assistance
				agrees to maintain in the fiscal year for which the assistance will be received
				the applicant’s aggregate expenditures for the uses described in paragraph (3)
				or (4) at or above 80 percent of the average level of such expenditures in the
				2 fiscal years preceding the fiscal year for which the assistance will be
				received.
							(8)Economic
				hardship waiver
								(A)In
				generalIn exceptional circumstances, the Director may waive or
				reduce the matching requirement under paragraph (6) and the maintenance of
				expenditures requirement under paragraph (7) for applicants facing demonstrated
				economic hardship.
								(B)Criteria
				developmentThe criteria
				under which the Director may waive or reduce such requirements shall be
				developed in consultation with individuals who are—
									(i)recognized for
				expertise in firefighting, emergency medical services provided by fire
				services, or the economic affairs of State and local governments; and
									(ii)members of
				national fire service organizations or national organizations representing the
				interests of State and local governments.
									(C)Public
				availabilityThe Director shall make the criteria developed under
				subparagraph (B) publicly available.
								(9)Variety of fire
				department grant recipients
								(A)In
				generalOf the amounts made available under subsection (e), the
				Director shall ensure that grants under paragraph (1)(A) for a fiscal year are
				allocated, to the extent that there are eligible applicants to carry out the
				activities under paragraph (3), as follows:
									(i)Twenty-five
				percent shall be made available to career fire departments.
									(ii)Twenty-five
				percent shall be made available to volunteer fire departments.
									(iii)Twenty-five
				percent shall be made available to combination fire departments.
									(B)Evaluation
				Criteria
									(i)In
				generalIn awarding grants under paragraph (1)(A), the Director
				shall, within each category of applicants under subparagraph (A), consider a
				broad range of factors important to the applicant’s ability to respond to fires
				and related hazards, such as population served, geographic response area,
				hazard vulnerability, call volume, financial situation, and need for training
				or equipment.
									(ii)High population
				and incident responseIn considering such factors under clause
				(i), applicants serving areas with high population and with a high number of
				incidents requiring a response shall receive a higher level of
				consideration.
									(C)RemainderOf
				the amounts made available under subsection (e) that are not allocated for use
				and awarded under subparagraph (A) or designated for use under any other
				provision of this section, the Director shall provide for an open competition
				for grants among career fire departments, volunteer fire departments, and
				combination fire departments to carry out the activities under paragraph
				(3).
								(10)Report to the
				directorThe Director may provide assistance under this
				subsection only if the applicant for the assistance agrees to submit to the
				Director a report, including a description of how the assistance was used, with
				respect to each fiscal year for which the assistance was received.
							(11)Grant
				Limitations
								(A)Recipient
				limitationsA grant recipient under paragraph (1)(A)—
									(i)that serves a
				jurisdiction with 100,000 people or less may not receive grants in excess of
				$1,000,000 for any fiscal year;
									(ii)that serves a
				jurisdiction with more than 100,000 people but less than 500,000 people may not
				receive grants in excess of $2,000,000 for any fiscal year;
									(iii)that serves a
				jurisdiction with 500,000 people or more but less than 1,000,000 people may not
				receive grants in excess of $3,000,000 for any fiscal year;
									(iv)that serves a
				jurisdiction with 1,000,000 people or more but less than 2,500,000 people may
				not receive grants in excess of $6,000,000 for any fiscal year; and
									(v)that serves a
				jurisdiction with 2,500,000 people or more may not receive grants in excess of
				$9,000,000 for any fiscal year.
									The
				Director may award grants in excess of the limitations provided in clauses (i),
				(ii), (iii), and (iv) if the Director determines that extraordinary need for
				assistance by a jurisdiction warrants a waiver.(B)Limitation on
				expenditures for firefighting vehiclesNot more than 25 percent
				of the funds appropriated to provide grants under this section for a fiscal
				year may be used to assist grant recipients to purchase vehicles, as authorized
				by paragraph (3)(G).
								(C)State Fire
				Training Academies
									(i)In
				generalIn accordance with clause (ii), the Director shall award
				not more than 3 percent of the amounts made available under subsection (e) for
				a fiscal year for grants under this subsection for State fire training
				academies.
									(ii)LimitationThe
				Director shall—
										(I)award not more
				than 1 grant under this subparagraph per State in a fiscal year;
										(II)limit the amount
				of a grant to a State fire training academy to less than or equal to $1,000,000
				in each fiscal year; and
										(III)ensure that any
				grant awarded to a State fire training academy shall be used for the purposes
				described in paragraphs 3(G), 3(H), or 3(I).
										(D)Requirements for
				grants for emergency medical servicesThe Director shall award
				not more than 2 percent of the amounts made available under subsection (e) for
				a fiscal year to volunteer, non-fire service EMS and rescue organizations for
				the purposes described in paragraph (3)(F).
								(E)Application of
				selection criteria to grant applications from volunteer, non-fire service EMS
				and rescue organizationsIn reviewing applications submitted by
				volunteer, non-fire service EMS and rescue organizations, the Director shall
				consider the extent to which other sources of Federal funding are available to
				provide the assistance requested in such grant applications.
								(F)Consensus
				standards
									(i)In
				generalAny grant amounts used to obtain training under this
				section shall be limited to training that complies with applicable national
				voluntary consensus standards (if applicable national voluntary consensus
				standards have been established), unless a waiver has been granted under clause
				(ii).
									(ii)Waiver
										(I)Explanation for
				non-standard trainingIf an
				applicant for a grant seeks to use the assistance provided under the grant to
				obtain training that does not meet or exceed applicable voluntary consensus
				standards, the applicant shall include in the application an explanation of why
				such training will serve the needs of the applicant better than training that
				does meet or exceed such standards.
										(II)ProceduresIn making a determination whether or not to
				waive the requirement under clause (i) with respect to a specific standard, the
				Director shall, to the greatest extent practicable—
											(aa)consult with other members of the fire
				services regarding the impact on fire departments of the requirement to meet or
				exceed the specific standard;
											(bb)take into consideration the explanation
				provided by the applicant under subclause (I); and
											(cc)seek to minimize the impact of the
				requirement to meet or exceed the specific standard on the applicant,
				particularly if meeting the standard would impose additional costs.
											(III)Additional
				requestsApplicants that
				apply for a grant under the terms of subclause (I) may include a second grant
				request in the application to be considered by the Director in the event that
				the Director does not approve the primary grant request on the grounds of the
				training not meeting applicable voluntary consensus standards.
										(12)Eligible
				grantee on behalf of Alaska native villagesThe Alaska Village
				Initiatives, a non-profit organization incorporated in the State of Alaska,
				shall be considered an eligible grantee for purposes of receiving assistance
				under this section on behalf of Alaska Native villages.
							(13)Annual
				meetingThe Director shall convene an annual meeting of
				individuals who are members of national fire service organizations and are
				recognized for expertise in firefighting or emergency medical services provided
				by fire services, and who are not employees of the Federal Government, for the
				purpose of recommending criteria for awarding grants under this section for the
				next fiscal year and any necessary administrative changes to the grant
				program.
							(14)Guidelines
								(A)In
				generalEach year, prior to making any grants under this section,
				the Director shall publish in the Federal Register—
									(i)guidelines that
				describe the process for applying for grants and the criteria for awarding
				grants;
									(ii)an explanation of
				any differences between the guidelines and the recommendations made pursuant to
				paragraph (13); and
									(iii)the criteria developed under paragraph (8)
				which the Director will use to evaluate applicants for waivers from program
				requirements.
									(B)Specific
				requirementThe criteria for awarding grants under paragraph
				(1)(A) shall include the extent to which the grant would enhance the daily
				operations of the applicant and the impact of such a grant on the protection of
				lives and property.
								(15)Peer
				reviewThe Director, after consultation with national fire
				service organizations, shall appoint fire service personnel to conduct peer
				review of applications received under paragraph (5). In making grants under
				this section, the Director shall consider the results of such peer review
				evaluations.
							(16)Applicability
				of federal advisory committee actThe Federal Advisory Committee
				Act (5 U.S.C. App.) shall not apply to activities under paragraphs (13) and
				(15).
							(17)Accounting
				determinationNotwithstanding any other provision of law, rule,
				regulation, or guidance, for purposes of receiving assistance under this
				section, equipment costs shall include all costs attributable to any design,
				purchase of components, assembly, manufacture, and transportation of equipment
				not otherwise commercially available.
							(b)AuditsA
				recipient of a grant under this section shall be subject to audits to ensure
				that the grant proceeds are expended for the intended purposes and that the
				grant recipient complies with the requirements of paragraphs (6) and (7) of
				subsection (a) unless the Director has granted a waiver under subsection
				(a)(8).
						(c)Fire safety
				research centers
							(1)In
				generalThe Director may make
				a grant under subsection (a)(4)(A)(iii) to an institution of higher education,
				a national fire service organization, or a national fire safety organization to
				establish and operate a fire safety research center.
							(2)ObjectivesA
				grant received under this subsection shall be used by such an institution or
				organization to advance significantly the Nation’s ability to reduce the number
				of fire-related deaths and injuries among firefighters and the general public
				through research, development, and technology transfer activities.
							(3)LimitationThe Director may establish no more than 3
				fire safety research centers. An institution of higher education, a national
				fire service organization, or a national fire safety organization may not
				directly receive a grant under this section for a fiscal year for more than 1
				fire safety research center.
							(4)ApplicationIn order to be eligible to receive a fire
				safety research center grant, an institution of higher education, a national
				fire service organization, or a national fire safety organization shall submit
				to the Director an application that is in such form and contains such
				information and assurances as the Director may require.
							(5)General
				Selection CriteriaThe Director shall select each recipient of a
				grant under this subsection through a competitive process on the basis of the
				following:
								(A)The demonstrated
				research and extension resources available to the recipient to carry out the
				research, development, and technology transfer activities.
								(B)The capability of
				the recipient to provide leadership in making national contributions to fire
				safety.
								(C)The recipient’s
				ability to disseminate the results of fire safety research.
								(D)The strategic plan
				the recipient proposes to carry out under the grant.
								(6)ConsiderationThe Director shall give special
				consideration under paragraph (5) to an applicant for a grant that consists of
				a partnership between a national fire service organization or a national fire
				safety organization and at least 1 of the following:
								(A)An institution of
				higher education.
								(B)A minority-serving
				institution (defined as an eligible institution under section 371(a) of the
				Higher Education Act of 1965 (20 U.S.C. 1067q(a))).
								(7)Research
				needsWithin 90 days after
				the date of enactment of the Fire Grants
				Reauthorization Act of 2011, the Director shall convene a
				workshop of the fire safety research community, fire service organizations, and
				other appropriate stakeholders to identify and prioritize fire safety research
				needs. The results of the workshop shall be made public, and the Director shall
				consider such results in making awards under this section.
							(d)DefinitionsIn
				this section, the following definitions apply:
							(1)Career fire
				departmentThe term career fire department means a
				firefighting department that has an all professional force of firefighting
				personnel.
							(2)Combination fire
				departmentThe term
				combination fire department means a firefighting department that
				has a combined force of professional and volunteer firefighting
				personnel.
							(3)DirectorThe
				term Director means the Director, acting through the
				Administrator.
							(4)Firefighting
				personnelThe term firefighting personnel means
				individuals, including volunteers, who are firefighters, officers of fire
				departments, or emergency medical service personnel of fire departments.
							(5)Institution of
				higher educationThe term institution of higher
				education has the meaning given such term in section 101 of the Higher
				Education Act of 1965 (20 U.S.C. 1001).
							(6)Volunteer,
				Non-Fire Service EMS and Rescue organizationThe term
				volunteer, non-fire service EMS and rescue organization means a
				public or private nonprofit emergency medical services organization
				that—
								(A)is not affiliated
				with a hospital;
								(B)does not serve a
				geographic area in which the Director finds that emergency medical services are
				adequately provided by a fire department; and
								(C)is staffed primarily by volunteers.
								(7)Volunteer fire
				departmentThe term
				volunteer fire department means a firefighting department that has
				an all volunteer force of firefighting personnel.
							(e)Authorization of
				Appropriations
							(1)In
				generalThere are authorized to be appropriated for the purposes
				of this section $1,000,000,000 for each of the fiscal years 2012 through
				2016.
							(2)Administrative
				expenses
								(A)In
				generalOf the funds appropriated pursuant to paragraph (1) for a
				fiscal year, the Director may use not more than 3 percent of the funds to cover
				salaries and expenses and other administrative costs incurred by the Director
				to make grants and provide assistance under this section.
								(B)FormulaThe
				Director shall subtract the amount to be used for subparagraph (A) from the
				amount appropriated pursuant to paragraph (1) before making any allocations or
				apportioning any funds under subsections (a) or
				(c).
								.
			(b)Sense of
			 CongressIt is the sense of Congress that—
				(1)from fiscal years 2003 through 2008—
					(A)the funding
			 appropriated for activities under section 33 of the Federal Fire Prevention and
			 Control Act of 1974 declined by approximately 30 percent; and
					(B)the number of fire
			 departments receiving awards declined by nearly 40 percent, while the number of
			 applicants increased, resulting in a reduction in applicant success rates from
			 over 43 percent to just 25 percent;
					(2)the House-passed conference report for the
			 Department of Homeland Security Appropriations Act, 2010 appropriates $390
			 million for activities under such section 33, a decrease of over 30 percent
			 below that provided in fiscal year 2009;
				(3)declining funding
			 reduces the Director’s ability to successfully carry out the primary purpose of
			 such section, which is to protect the health and safety of the public and
			 firefighting personnel throughout the Nation against fire and fire-related
			 hazards; and
				(4)halting and
			 reversing the decline in appropriations to ensure a high level of funding for
			 the activities under such section 33 should be a top priority.
				3.Expansion of
			 pre-September 11, 2001, fire grant program reauthorizationSection 34 of the Federal Fire Prevention
			 and Control Act of 1974 (15 U.S.C. 2229a) is amended to read as follows:
			
				34.Expansion of
				pre-September 11, 2001, fire grant program
					(a)Expanded
				Authority To Make Grants
						(1)Hiring
				grants
							(A)In
				generalThe Director shall make grants directly to career,
				volunteer, and combination fire departments, in consultation with the chief
				executive of the State in which the applicant is located, for the purpose of
				increasing the number of firefighters to help communities meet industry minimum
				standards and attain 24-hour staffing to provide adequate protection from fire
				and fire-related hazards and to fulfill traditional missions of fire
				departments that antedate the creation of the Department of Homeland
				Security.
							(B)Requirements
								(i)Duration and
				useGrants made under this paragraph shall be for 3 years and
				shall be used for programs to hire new, additional firefighters.
								(ii)RetentionGrant
				recipients are required to commit to retaining for at least the entire 3 years
				of the grant period those firefighters hired under this paragraph.
								(iii)MaximumThe
				portion of the cost of hiring firefighters provided by a grant under this
				paragraph may not exceed 80 percent of such cost for each fiscal year.
								(C)PreferenceIn
				awarding grants under this subsection, the Director may give preferential
				consideration to applications that involve a non-Federal contribution exceeding
				the minimums under subparagraph (B)(iii).
							(D)Technical
				assistanceThe Director may provide technical assistance to
				States, units of local government, Indian tribal governments, and other public
				entities in furtherance of the purposes of this section.
							(E)Volunteer
				activities allowedNotwithstanding any other provision of law,
				any firefighter hired with funds provided under this subsection shall not be
				discriminated against for, or be prohibited from, engaging in volunteer
				activities in another jurisdiction during off-duty hours.
							(F)Competitive
				basisThe Director shall award all grants under this section on a
				competitive basis through a neutral peer review process.
							(G)Set
				aside
								(i)In
				generalAt the beginning of the fiscal year, the Director shall
				set aside 10 percent of the funds made available for carrying out this
				paragraph for departments with majority volunteer or all volunteer
				personnel.
								(ii)TransferAfter
				awards have been made, if less than 10 percent of the funds made available for
				carrying out this paragraph are not awarded to departments with majority
				volunteer or all volunteer personnel, the Director shall transfer from funds
				made available for carrying out this paragraph to funds made available for
				carrying out paragraph (2) an amount equal to the difference between the amount
				that is provided to such fire departments and 10 percent.
								(2)Recruitment and
				retention grants
							(A)In
				generalIn addition to any amounts transferred under paragraph
				(1)(G)(ii), the Director shall direct at least 10 percent of the total amount
				of funds made available under this section annually to a competitive grant
				program for the recruitment and retention of volunteer firefighters who are
				involved with or trained in the operations of firefighting and emergency
				response.
							(B)EligibilityEligible
				entities shall include volunteer or combination fire departments and
				organizations on a local, statewide, or national basis that represent the
				interests of volunteer firefighters.
							(b)Applications
						(1)In
				generalNo grant may be made
				under this section unless an application has been submitted to, and approved
				by, the Director.
						(2)ContentsAn
				application for a grant under this section shall be submitted in such form and
				contain such information and assurances as the Director may prescribe.
						(3)RequirementsAt
				a minimum, each application for a grant under this section shall—
							(A)explain the
				applicant’s inability to address the need without Federal assistance;
							(B)in the case of a
				grant under subsection (a)(1), explain how the applicant plans to meet the
				requirements of subparagraphs (B)(ii) and (E) of such subsection;
							(C)specify long-term
				plans for retaining firefighters following the conclusion of Federal support
				provided under this section; and
							(D)provide assurances
				that the applicant will, to the extent practicable, seek, recruit, and hire
				members of racial and ethnic minority groups and women in order to increase
				their ranks within firefighting.
							(c)Limitation on
				Use of Funds
						(1)Supplement, not
				supplantFunds made available
				under this section to fire departments for salaries and benefits to hire new,
				additional firefighters shall not be used to supplant State or local funds, or,
				in the case of Indian tribal governments, funds supplied by the Bureau of
				Indian Affairs, but shall be used to increase the amount of funds that would,
				in the absence of Federal funds received under this section, be made available
				from State or local sources, or in the case of Indian tribal governments, from
				funds supplied by the Bureau of Indian Affairs.
						(2)Replacement
				funding prohibitedNo grant shall be awarded pursuant to this
				section to a municipality or other recipient whose annual budget at the time of
				the application for fire-related programs and emergency response has been
				reduced below 80 percent of the average funding level in the 3 years prior to
				the date of application.
						(3)Indian
				cost-shareFunds appropriated by the Congress for the activities
				of any agency of an Indian tribal government or the Bureau of Indian Affairs
				performing firefighting functions on any Indian lands may be used to provide
				the non-Federal share of the cost of programs or projects funded under this
				section.
						(d)WaiverIn exceptional circumstances, the Director
				may waive the requirements of subsections (a)(1)(B)(ii), (a)(1)(B)(iii),
				(c)(1), and (c)(2) if the Director determines that the jurisdiction is facing
				demonstrated economic hardship in accordance with section 33(a)(8).
					(e)Performance
				EvaluationThe Director may require a grant recipient to submit
				any information the Director considers reasonably necessary to evaluate the
				program.
					(f)Sunset;
				Reports
						(1)SunsetThe authority under this section to make
				grants shall lapse at the end of the 10-year period that begins on the date of
				enactment of the Fire Grants Reauthorization
				Act of 2011.
						(2)ReportNot
				later than 6 years after such date of enactment, the Director shall submit to
				Congress a report concerning the experience with, and effectiveness of, such
				grants in meeting the objectives of this section. The report may include any
				recommendations the Director may have for amendments to this section and
				related provisions of law.
						(g)Revocation or
				Suspension of FundingIf the Director determines that a grant
				recipient under this section is not in substantial compliance with the terms
				and requirements of an approved grant application submitted under this section,
				the Director may revoke or suspend funding of that grant, in whole or in
				part.
					(h)Access to
				Documents
						(1)In
				generalThe Director shall
				have access for the purpose of audit and examination to any pertinent books,
				documents, papers, or records of a grant recipient under this section and to
				the pertinent books, documents, papers, or records of State and local
				governments, persons, businesses, and other entities that are involved in
				programs, projects, or activities for which assistance is provided under this
				section.
						(2)ApplicationParagraph
				(1) shall apply with respect to audits and examinations conducted by the
				Comptroller General of the United States or by an authorized representative of
				the Comptroller General.
						(i)DefinitionsIn
				this section, the term—
						(1)Director
				means the Director, acting through the Administrator;
						(2)firefighter
				has the meaning given the term employee in fire protection
				activities under section 3(y) of the Fair Labor Standards Act of 1938
				(29 U.S.C. 203(y)); and
						(3)Indian
				tribe means a tribe, band, pueblo, nation, or other organized group or
				community of Indians, including an Alaska Native village (as defined in or
				established under the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et
				seq.)), that is recognized as eligible for the special programs and services
				provided by the United States to Indians because of their status as
				Indians.
						(j)Authorization of
				AppropriationsThere are
				authorized to be appropriated for the purposes of carrying out this section
				$1,194,000,000 for each of the fiscal years 2012 through
				2016.
					.
		4.Study and
			 report
			(a)Study on
			 assistance to firefighters grant programThe Administrator of the
			 United States Fire Administration, in conjunction with the National Fire
			 Protection Association, is authorized to conduct a study to—
				(1)define the current
			 roles and activities associated with the fire services on a national, State,
			 regional, and local level;
				(2)identify the
			 equipment, staffing, and training required to fulfill the roles and activities
			 defined under paragraph (1);
				(3)conduct an
			 assessment to identify gaps between what fire departments currently possess and
			 what they require to meet the equipment, staffing, and training needs
			 identified under paragraph (2) on a national and State-by-State basis;
			 and
				(4)measure the impact
			 of the grant program under section 33 of the Federal Fire Prevention and
			 Control Act of 1974 (15 U.S.C. 2229) in—
					(A)meeting the needs
			 of the fire services identified in the report submitted to Congress under
			 section 3603(a) of the Ronald W. Reagan National Defense Authorization Act for
			 Fiscal Year 2005; and
					(B)filling the gaps
			 identified under paragraph (3).
					(b)ReportNot
			 later than 2 years after the date of enactment of this Act, the Administrator
			 shall submit to the Committee on Commerce, Science, and Transportation of the
			 Senate and the Committee on Science, Space, and Technology of the House of
			 Representatives a report on the findings of the study described in subsection
			 (a).
			
